                    Case 1:21-cv-05319-LGS Document 9 Filed 08/11/21 Page 1 of 2

                                                 REID & ASSOCIATES
                                                            MAILING ADDRESS:                                Direct Dial: 917-778-6462
AMY C. GROSS, ESQ                                                                                           Email: ACGROSS@TRAVELERS.COM
                                                               P.O. BOX 2996
Admitted in NY and NJ
                                                           HARTFORD CT, 06104-2996

                                                          TELEPHONE: 917-778-6680
                                                           FACSIMILE: 844-571-3789
                                                                     The application is GRANTED in part. The initial pre-trial conference
                                                                     scheduled for August 26, 2021, at 11:00 a.m., is adjourned to
                                                                     September 9, 2021, at 11:00 a.m., on the following conference call
     August 9, 2021
                                                                     line: 888-363-4749, access code 558-3333. The parties are
                                                                     reminded that their joint letter and proposed case management plan
                                                                     are due seven days prior, or by September 2, 2021.
     Via ECF
     Hon. Lorna G. Schofield
                                               SO ORDERED
     United States District Court
     Southern District of New York             Dated: August 11, 2021
     Thurgood Marshal United States Courthouse        New York, New York
     40 Foley Square
     New York, New York 10007

     Re:       Travelers Property Casualty Company of America v. Zurich American Insurance
               Company, Case No. 1:21-cv-05319-LGS

     Dear Judge Schofield:

             This firm represents the plaintiff, Travelers Property Casualty Company of America
     (“Travelers”), in the above referenced matter. I write to request an adjournment of the Initial
     Pretrial Conference in this matter, currently scheduled for August 26, 2021, until September 23,
     2021, or to such other date thereafter as is convenient for the Court, with the joint letter and
     proposed case management plan and scheduling order (currently due to be submitted on August
     19, 2021) to be submitted one week before the adjourned Initial Status Conference date.

              The reason for this request is that Defendant Zurich American Insurance Company
     (“Zurich”) has not yet answered or otherwise appeared in this matter. Last week, I was
     contented by outside counsel, who asked me for my consent to a 30-day extension of time to
     respond to the Complaint in this action. I advised that I consented to the extension and also
     advised counsel of the upcoming Initial Pretrial Conference. Counsel requested that I seek an
     adjournment of this conference. As I understand it from counsel, Zurich is still finalizing
     representation in this matter (it is not clear to me that counsel who contacted me will ultimately
     be counsel that appears in this action for Zurich). In any event, Travelers believes it will not be
     practicable to produce a joint letter and proposed case management plan and scheduling order,
     and to have a productive Initial Status Conference, before Zurich has finalized representation and
     its litigation counsel has reviewed the matter.




  Not a Partnership or Professional Corporation All attorneys are Employees of The Travelers Indemnity Company And its Property Casualty Affiliates

       CONNECTICUT OFFICE:                                   NEW YORK OFFICE:                               PENNSYLVANIA OFFICE:
       ONE TOWER SQUARE                                  485 LEXINGTON AVENUE                                 10 SENTRY PARKWAY
       MS04A-0000                                               6TH FLOOR                                                SUITE 300
       HARTFORD, CT 06183                                  NEW YORK, NY 10017                                   BLUE BELL, PA 19422
                  Case 1:21-cv-05319-LGS Document 9 Filed 08/11/21 Page 2 of 2

           Travelers has made no previous request for the relief requested in this letter.
   Travelers makes this request with the consent of counsel who contacted me on behalf of
   Zurich.

                                                                             Very truly yours,

                                                                             /s/ Amy C. Gross

                                                                             Amy C. Gross


   cc:       Adam Smith, Coughlin, Midlige & Garland LLP (via email)




Not a Partnership or Professional Corporation All attorneys are Employees of The Travelers Indemnity Company And its Property Casualty Affiliates

    CONNECTICUT OFFICE:                                    NEW YORK OFFICE:                               PENNSYLVANIA OFFICE:
    ONE TOWER SQUARE                                   485 LEXINGTON AVENUE                                 10 SENTRY PARKWAY
    MS04A-0000                                                6TH FLOOR                                                SUITE 300
    HARTFORD, CT 06183                                   NEW YORK, NY 10017                                   BLUE BELL, PA 19422
